UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:001-34815 Oxford Resource Partners, LP (Exact name of registrant as specified in its charter) Delaware 77-0695453 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 41 South High Street, Suite3450, Columbus, Ohio 43215 (Address of Principal Executive Offices, Including Zip Code) (614)643-0337 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” and “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of November 1, 2012, 10,454,338 common units and 10,280,380 subordinated units were outstanding. The common units trade on the New York Stock Exchange under the ticker symbol “OXF.” EXPLANATORY NOTE This Amendment No. 1 (this “Amendment No. 1”) to the Quarterly Report on Form 10-Q of Oxford Resource Partners, LP for the quarter ended September 30, 2012 (the “Form 10-Q”) is being filed by Oxford Resource Partners, LP in response to certain comments made by the staff of the Securities and Exchange Commission.In response to such comments, we have amended the certifications of our principal executive officer and principal financial officer delivered pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 to include all required disclosure.Except as described above, no other change has been made to the Form 10-Q, and this Amendment No. 1 does not amend, update or change any other Item or disclosure in the Form 10-Q in any way.This Amendment No. 1 does not reflect events occurring after the filing of the Form 10-Q or modify or update those disclosures, including any exhibits to the Form 10-Q affected by subsequent events. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:February 8, 2013 OXFORD RESOURCE PARTNERS, LP By:OXFORD RESOURCES GP, LLC, its general partner By: /s/CHARLES C. UNGUREAN Charles C. Ungurean President and Chief Executive Officer (Principal Executive Officer) By: /s/BRADLEY W. HARRIS Bradley W. Harris Senior Vice President, Chief Financial Officer and Treasurer (Principal Financial Officer) EXHIBIT INDEX Exhibit Number Exhibit Description Certificate of Limited Partnership of Oxford Resource Partners, LP (incorporated by reference to Exhibit 3.1 to the Registration Statement on Form S-1 (Commission File No. 333-165662) filed on March 24, 2010) Third Amended and Restated Agreement of Limited Partnership of Oxford Resource Partners, LP dated July 19, 2010 (incorporated by reference to Exhibit 3.1 to the Current Report on Form 8-K (Commission File No. 001-34815) filed on July 19, 2010) Certificate of Formation of Oxford Resources GP, LLC (incorporated by reference to Exhibit 3.3 to Amendment No. 1 to the Registration Statement on Form S-1 (Commission File No. 333-165662) filed on April 21, 2010) Third Amended and Restated Limited Liability Company Agreement of Oxford Resources GP, LLC dated January 1, 2011 (incorporated by reference to Exhibit 3.2 to the Current Report on Form 8-K (Commission File No. 001-34815) filed on January 4, 2011) 10.4C^# Amendment to Employment Agreement between Oxford Resources GP, LLC and Gregory J. Honish, which Amendment was effective on August 15, 2012 10.16M^† Amendment No. 2012-2 to Coal Purchase and Sale Agreement, dated July 30, 2012 10.19^# Employment Agreement between Oxford Resources GP, LLC and Bradley W. Harris, which Employment Agreement was effective on August 15, 2012 31.1* Certification of Charles C. Ungurean, President and Chief Executive Officer of Oxford Resources GP, LLC, the general partner of Oxford Resource Partners, LP, for Amendment No. 1 to September 30, 2012 Quarterly Report on Form 10-Q, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2* Certification of Bradley W. Harris, Senior Vice President, Chief Financial Officer and Treasurer of Oxford Resources GP, LLC, the general partner of Oxford Resource Partners, LP, for Amendment No. 1 to September 30, 2012 Quarterly Report on Form 10-Q, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1^ Certification of Charles C. Ungurean, President and Chief Executive Officer of Oxford Resources GP, LLC, the general partner of Oxford Resource Partners, LP, for the September 30, 2012 Quarterly Report on Form 10-Q, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2^ Certification of Bradley W. Harris, Senior Vice President, Chief Financial Officer and Treasurer of Oxford Resources GP, LLC, the general partner of Oxford Resource Partners, LP, for the September 30, 2012 Quarterly Report on Form 10-Q, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 95^ Mine Safety Disclosures 101^ Interactive data files pursuant to Rule405 of Regulation S-T: (i)our Condensed Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011; (ii)our Condensed Consolidated Statements of Operations for the three and nine month periods ended September 30, 2012 and 2011; (iii)our Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011; (iv) our Condensed Consolidated Statements of Partners’ Capital for the nine months ended September 30, 2012 and 2011; and (v)the notes to our Condensed Consolidated Financial Statements. This information is furnished and not filed for purposes of Sections 11 and 12 of the Securities Act of 1933 and Section18 of the Securities Exchange Act of 1934 * Filed herewith. ^ Filed with Quarterly Report on Form 10-Q on November 7, 2012. † Certain portions have been omitted pursuant to a confidential treatment request.Omitted information has been filed separately with the Securities and Exchange Commission. # Compensatory plan or amendment.
